Citation Nr: 0944622	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  04-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1963 to July 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a November 2002 rating 
decision issued by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Veteran was afforded a 
September 2006 videoconference hearing before the undersigned 
Acting Veterans Law Judge.  The hearing transcript is 
associated with the record.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly 
construed as only a PTSD claim, and should be considered as a 
claim for a psychiatric disorder.  The record reflects that 
the Veteran has an additional psychiatric diagnosis of 
depression.  As such, the issue on appeal has been 
recharacterized as listed on the title page.

This case was previously the subject of a January 2007 Board 
remand for additional development.  The development has not 
been completed, and the appeal is again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

This appeal must be remanded for compliance with the January 
2007 Board remand instructions.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Where the remand orders of the Board were 
not complied with, the Board itself errs in failing to insure 
compliance; in such situations the appeal must be remanded 
back to the RO for complete compliance.  Id.

In January 2007, the Board remanded the appeal for the RO/AMC 
to contact the U.S. Joint Service Records Research Center 
(JSRRC).  The RO/AMC was to request JSRRC records pertaining 
to the involvement of the Air Force 633rd Combat Support 
Group, Air Police, in the following incidences: (1) a C-123 
airplane crash involving one fatality between the dates of 
April and June 1965; (2) a C-130 airplane crash involving 
multiple fatalities between the dates of October and December 
1965; and (3) artillery mortar attacks between the dates of 
January and March 1966.    

The RO/AMC contacted the JSRRC in August 2008, but misstated 
the dates of the claimed stressors.  The JSRRC request listed 
the dates of both plane crashes as occurring on January 1, 
1965, and listed the artillery mortar attacks as occurring on 
January 1, 1966.  The JSRRC responded that they had performed 
a search for the Air Force 633rd Combat Support Group, Police 
Squadron, from January to March 1965.  They noted that these 
dates were prior to the Veteran's initial Vietnam tour.  

Also since the last remand, the Veteran's service treatment 
and personnel records have been obtained.  The Board notes 
that service personnel records show that the Veteran served 
with the Air Force 6256th Air Police Squadron from October 8, 
1965 through November 8, 1965 and the Air Force 6254th Combat 
Support Group from November 8, 1965 through July 14, 1966.   

On remand, the RO/AMC must request a JSRRC search with the 
correct dates for the three stressors listed above.  
Additionally, the Board finds that a base history of enemy 
attacks for Da Nang Air Base from March 1, 1965 through May 
31, 1965; for Cam Ranh Bay Air Field from October 8, 1965 
through November 8, 1965; and for Pleiku Air Base from 
November 8, 1965 through July 14, 1966 would be useful in 
attempting to verify the Veteran's stressors.  The RO/AMC 
must attempt to obtain the base history for these air 
bases/field as listed above.  The Veteran must also be 
afforded a VA psychiatric examination to determine all 
present psychiatric diagnoses, to include PTSD due to a 
verified stressor.  For each psychiatric diagnosis, the 
examiner must offer an opinion at to whether it is more 
likely than not that the psychiatric disorder is 
etiologically related to active service.    

As the Veteran has been diagnosed with PTSD and depression, 
he should be afforded a VA psychiatric examination to 
determine the etiology of any psychiatric disorder found to 
be present.  If at least one of the Veteran's stressor(s) is 
verified, the examiner should indicate whether he has PTSD 
due to a verified stressor(s), as well as an opinion as to 
whether any currently diagnosed psychiatric disorder is 
related to service.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

Prior to arranging for the Veteran to undergo examination, VA 
should obtain and associate with the claims file all 
outstanding VA treatment records.  Only selected medical 
records have been associated with the claims file from the 
New Orleans, Jackson and Natchez VA medical facilities.  The 
claims file contains treatment records from the New Orleans 
VA Medical Center (VAMC) dated from March 5, 2002 to August 
10, 2005, and from the Jackson VAMC and the Natchez VA 
Outpatient Clinic dated from November 9, 2005 to July 9, 
2008.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, VA must obtain 
all outstanding treatment records from VA medical facilities, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC to verify the 
following stressors: (1) for the Air Force 
633rd Combat Support Group, Air Police, 
involving a C-123 airplane crash with one 
fatality between the dates of April 1, 
1965 and June 30, 1965; (2) for the Air 
Force 6256th Air Police Squadron, a C-130 
airplane crash involving multiple 
fatalities between the dates of October 8, 
1965 to November 8, 1965; and for the 
6254th Combat Support Group, Air Police, 
involving mortar attacks between the dates 
of November 8, 1965 and December 31, 1965; 
(4) for the Air Force 6254th Combat 
Support Group, Air Police, involving 
mortar attacks between the dates of 
January 1, 1966 and March 31, 1966.    

Also, request the base histories for the 
Da Nang Air Base from March 1, 1965 
through May 31, 1965; for the Cam Ranh Bay 
Air Field from October 8, 1965 through 
November 8, 1965; and for the Pleiku Air 
Base from November 8, 1965 through July 
14, 1966.  All correspondence between the 
JSRRC and VA must be associated with the 
record.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

2.  After 1 above is completed, prepare a 
report detailing the nature of any in-
service stressor that is established by 
the record.  If none was verified, the 
report should so state.  This report is 
then to be added to the claims file.

3.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the New Orleans VAMC dated prior to 
March 5, 2002, and from the Jackson VAMC 
and the Natchez VA Outpatient Clinic since 
July 9, 2008.  All records and/or 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses received from each contacted 
entity are associated with the claims 
file, arrange for the Veteran to undergo a 
VA psychiatric examination to determined 
the nature and extent of any psychiatric 
disorder(s) found and the correct 
diagnostic classification and etiology of 
such disorder.  The relevant evidence in 
the claims file should be made available 
to the examiner in conjunction with the 
examination.  All appropriate tests and 
studies (to include psychological testing, 
if warranted) should be accomplished (with 
all results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the examiner should clearly identify all 
current psychiatric disorder(s).  With 
respect to each psychiatric diagnosis, the 
VA examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any psychiatric disorder was incurred 
in or is otherwise related to the 
Veteran's military service.  

If, and only if, the JSRRC or AMC/RO 
research confirms any claimed in-service 
stressor incident, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
the Veteran currently has PTSD related to 
such verified in-service stressor(s).  If 
a diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria are met, and comment 
upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  In rendering the requested 
opinion, the examiner should specifically 
consider and discuss the opinion given by 
the VA examiner in the July 2002 VA 
psychiatric examination report.  

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed report.

5.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim for 
service connection for psychiatric 
disorder including PTSD.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case, and 
should be afforded an appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

